Campbell, J,,
delivered the opinion of the court.
This is not a case for punitive damages even on the evidence produced by the plaintiff and the court erred in not so ruling. Brusqueness on the part of a railroad conductor is not an insult for which his employers are to be punished where it amounts to no *45inore than appears in this record. The notion that he was insulted by the conductor appears to have been an afterthought of the plaintiff succeeding his letter of complaint to the company, in which he made no mention of having been insulted, but based his claim to damages on the wrong done him and wife in not being allowed to get off at Senatobia. It is manifest that the plaintiff was a victim of one of those petty accidents liable to occur in railroad travel. He was unfortunate in choosing as his point of departure from the car the end which was beset by a host of his fellow-villagers who were so determined to get in that he and his wife could not get out, and as a consequence he ivas carried six miles and detained an hour and had to pay sixty cents to get back. He should content himself with compensation.
As a matter of practice the court erred in not permitting the witness, Russell, to be recalled and examined as to a phase of the case developed by the examination of the plaintiff’s attorneys, after Russell had been examined and dismissed from the witness-stand. As we understand from the record, after Russell had been examined the counsel for the plaintiff inquired of the witness of defendant as to the habit of dealing with the telegraphic messages-sent by conductors from each station announcing arrival of trains. This witness was not conversant with the matter, and it was proposed by counsel for defendant to examine Russell, who was informed on the point, but the court refused to permit this, because Russell had once been on the stand, and all his knowledge applicable to the case should then have been elicited. The admirable rule, which was applied by the court, was not applicable, because the occasion for examining the witness as proposed did not arise until after his examination.

Reversed and remanded.